DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informality:
In paragraph [0080], it is stated that FIG. 4 depicts a base station 110, a terminal 120, and a terminal 130.  FIG. 4 does not depict what is described.  It should be referencing FIG. 1. 
Appropriate correction is required.

Claim Objections
Claims 5-7 and 17-19 objected to because of the following informalities: 
For claims 5-7 and 17-19: 
There should be a “:” after “in which”.
“mode 1)” should be capitalized after “in which:”
“mode 1)”, “mode 2)”, “mode 3)”, and “mode 4)”, should be indented more as they are under the “wherein the determining of the downlink receiving state…” statement.
In the mode 4) limitation, “if the UE does not receive common indication information,…” should be on a new line as it is a new limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7  and 15-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 15 and 16 state “if the switching is performed are determined by one and the same carrier sensing as being idle or busy.”  It is unclear whether the switching is going to occur, even though it is stated to occur in claim 1.  The examiner will assume the claim should read “if the switching performed is determined by one and the same carrier sensing as being idle or busy” and that the switching does occur.  Claims 5-7 and 17-19 are similarly rejected, as they are dependent on claims 4 and 16, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 13-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (hereinafter “Park”) United States Patent Application Publication US 2018/0007574.
Regarding claim 1,  Park teaches switching an active downlink bandwidth part (BWP) from a first downlink BWP to a second downlink BWP (Park Paragraph [530], The “second RLM behavior” described in (1) and/or (2) may be designated/set to replace the “first RLM behavior” according to the indication/setting by a specific upper layer signal (for example, RRC signaling) or to perform separately according to an independent condition).
Determining a downlink receiving state on the second downlink BWP (Park Paragraph [526], At this time, for example, the number of control OFDM symbols and (E)CCE merge level applied to the second RLM behavior may be set differently according to the cell (or carrier) bandwidth);
Receiving downlink signals on the active downlink BWP base on the determined downlink receiving state (Park Paragraph [86], The format of a PDCCH and the number of available bits of a PDCCH are determined by an association relationship between the number of CCEs and a coding rate provided by CCEs.)

Regarding claim 2, Park teaches the downlink receiving state comprises one of: a wake-up signal detection state, and a physical downlink control channel detection state (Park Paragraph [76], Also, the configuration information is a kind of downlink control information and may be transmitted through a PDCCH (Physical Downlink Control Channel) like other scheduling information).

Regarding claim 3, Park teaches the determining of the downlink receiving state comprises:
Using a downlink receiving state on the first downlink BWP, if the switching is performed are determined by one and the same carrier sensing as being idle or busy (Park Paragraph [84], A PCFICH is transmitted in the first OFDM symbol of a subframe and carries information about the number of OFDM symbols (i.e., the size of a control region) which to is used to transmit control channels within the subframe).

Regarding claim 4, Park teaches the determining of the downlink receiving state comprises:
Determining the downlink receiving state on the second downlink BWP according to common indication information or physical layer signaling, or according to predefinition by protocol or higher layer signaling configuration, if the switching is performed are determined by respective separate carrier sensing as being idle or busy (Park Paragraph [88], but an EPDCCH may be transmitted for a non-PDCCH resource region.  The starting point (namely, symbol) at which an EPDCCH is started in a subframe may be set to a UE through upper layer signaling (for example, RRC signaling)).

Regarding claim 5, Park teaches mode 1) the UE determines, according to the predefinition by protocol or the higher layer signaling configuration, the downlink receiving state used on the second downlink BWP (Park Paragraph [13], Preferably, according to the present invention, in the case of the second RLM, it may be assumed that downlink control information (DCI) for the second monitoring is transmitted from a predetermined Enhanced Physical Downlink Control Channel set);
mode 2) the UE determines, according to the received physical layer signaling or common indication information, the downlink receiving state used on the second downlink BWP (Park Paragraph [88], An EPDCCH (Enhanced PDCCH) carries UE-specific signaling.  An EPDCCH is disposed at a PRB (Physical Resource Block) determined in a UE-specific manner.);
mode 3) the UE determines to use the wake-up signal detection state and the PDCCH detection state at the same time (Park Paragraph [21], Preferably, according to the present invention, during a period from when an RLF time due to the first RLM is activated until when a procedure for the mobile terminal to select or reselect other cell is completed, DCI may be received through a Physical Downlink Shared Channel (PDSCH));
mode 4) if the UE receives the physical layer signaling or the common indication information, it uses the mode 2) (Park Paragraph [186], And if the UE receives a PDCCH indicated by its C-RNTI before the contention resolution timer expires, the UE determines that it has won the contention and finishes random access normally.); if the UE does not receive the physical layer signaling and the common indication information it uses the mode 1) or the mode 3), or determines to use the mode 1) or the mode 3) according to the received higher level signaling configuration (Park Paragraph [186], On the other hand, if the UE fails to receive a PDCCH indicated by its C_RNTI before the contention resolution timer expires, the UE determines that it has lost the contention and performs the random access process again or inform a upper layer of the failure).

Regarding claim 6, Park teaches mode 1) the UE determines, according to the predefinition by protocol or the higher layer signaling configuration, the downlink receiving state used on the second downlink BWP (Park Paragraph [13], Preferably, according to the present invention, in the case of the second RLM, it may be assumed that downlink control information (DCI) for the second monitoring is transmitted from a predetermined Enhanced Physical Downlink Control Channel set);
mode 2) the UE determines, according to the received physical layer signaling or common indication information, the downlink receiving state used on the second downlink BWP (Park Paragraph [88], An EPDCCH (Enhanced PDCCH) carries UE-specific signaling.  An EPDCCH is disposed at a PRB (Physical Resource Block) determined in a UE-specific manner.);
mode 3) the UE determines to use the wake-up signal detection state and the PDCCH detection state at the same time (Park Paragraph [21], Preferably, according to the present invention, during a period from when an RLF time due to the first RLM is activated until when a procedure for the mobile terminal to select or reselect other cell is completed, DCI may be received through a Physical Downlink Shared Channel (PDSCH));
mode 4) if the UE receives the physical layer signaling or the common indication information, it uses the mode 2) (Park Paragraph [186], And if the UE receives a PDCCH indicated by its C-RNTI before the contention resolution timer expires, the UE determines that it has won the contention and finishes random access normally.); if the UE does not receive the physical layer signaling and the common indication information it uses the mode 1) or the mode 3), or determines to use the mode 1) or the mode 3) according to the received higher level signaling configuration (Park Paragraph [186], On the other hand, if the UE fails to receive a PDCCH indicated by its C_RNTI before the contention resolution timer expires, the UE determines that it has lost the contention and performs the random access process again or inform a upper layer of the failure).

Regarding claim 7, Park teaches mode 1) the UE determines, according to the predefinition by protocol or the higher layer signaling configuration, the downlink receiving state used on the second downlink BWP (Park Paragraph [13], Preferably, according to the present invention, in the case of the second RLM, it may be assumed that downlink control information (DCI) for the second monitoring is transmitted from a predetermined Enhanced Physical Downlink Control Channel set);
mode 2) the UE determines, according to the received physical layer signaling or common indication information, the downlink receiving state used on the second downlink BWP (Park Paragraph [88], An EPDCCH (Enhanced PDCCH) carries UE-specific signaling.  An EPDCCH is disposed at a PRB (Physical Resource Block) determined in a UE-specific manner.);
mode 3) the UE determines to use the wake-up signal detection state and the PDCCH detection state at the same time (Park Paragraph [21], Preferably, according to the present invention, during a period from when an RLF time due to the first RLM is activated until when a procedure for the mobile terminal to select or reselect other cell is completed, DCI may be received through a Physical Downlink Shared Channel (PDSCH));
mode 4) if the UE receives the physical layer signaling or the common indication information, it uses the mode 2); (Park Paragraph [186], And if the UE receives a PDCCH indicated by its C-RNTI before the contention resolution timer expires, the UE determines that it has won the contention and finishes random access normally); if the UE does not receive the physical layer signaling and the common indication information it uses the mode 1) or the mode 3), or determines to use the mode 1) or the mode 3) according to the received higher level signaling configuration (Park Paragraph [186], On the other hand, if the UE fails to receive a PDCCH indicated by its C_RNTI before the contention resolution timer expires, the UE determines that it has lost the contention and performs the random access process again or inform a upper layer of the failure.)

Regarding claim 13, Park teaches a user equipment (UE) in a wireless communication system, the UE comprising:
A transceiver; and
at least one processor coupled to the transceiver (Park Paragraph [86], An eNB determines the format of a PDCCH based on DCI to be transmitted to UE and attaches Cyclic Redundancy Check (CRC) to control information.)
Similar to claim 1, Park teaches switching an active downlink bandwidth part (BWP) from a first downlink BWP to a second downlink BWP (Park Paragraph [530], The “second RLM behavior” described in (1) and/or (2) may be designated/set to replace the “first RLM behavior” according to the indication/setting by a specific upper layer signal (for example, RRC signaling) or to perform separately according to an independent condition).
Determining a downlink receiving state on the second downlink BWP (Park Paragraph [526], At this time, for example, the number of control OFDM symbols and (E)CCE merge level applied to the second RLM behavior may be set differently according to the cell (or carrier) bandwidth);
Receiving downlink signals on the active downlink BWP base on the determined downlink receiving state (Park Paragraph [86], The format of a PDCCH and the number of available bits of a PDCCH are determined by an association relationship between the number of CCEs and a coding rate provided by CCEs.)

Regarding claim 14, similar to claim 2, Park teaches the downlink receiving state comprises one of: a wake-up signal detection state, and a physical downlink control channel detection state (Park Paragraph [76], Also, the configuration information is a kind of downlink control information and may be transmitted through a PDCCH (Physical Downlink Control Channel) like other scheduling information).

Regarding claim 15, similar to claim 3, Park teaches the determining of the downlink receiving state comprises:
Using a downlink receiving state on the first downlink BWP, if the switching is performed are determined by one and the same carrier sensing as being idle or busy (Park Paragraph [84], A PCFICH is transmitted in the first OFDM symbol of a subframe and carries information about the number of OFDM symbols (i.e., the size of a control region) which to is used to transmit control channels within the subframe).

Regarding claim 16, similar to claim 4, Park teaches the determining of the downlink receiving state comprises:
Determining the downlink receiving state on the second downlink BWP according to common indication information or physical layer signaling, or according to predefinition by protocol or higher layer signaling configuration, if the switching is performed are determined by respective separate carrier sensing as being idle or busy (Park Paragraph [88], but an EPDCCH may be transmitted for a non-PDCCH resource region.  The starting point (namely, symbol) at which an EPDCCH is started in a subframe may be set to a UE through upper layer signaling (for example, RRC signaling)).

Regarding claim 17, similar to claim 5, Park teaches mode 1) the UE determines, according to the predefinition by protocol or the higher layer signaling configuration, the downlink receiving state used on the second downlink BWP (Park Paragraph [13], Preferably, according to the present invention, in the case of the second RLM, it may be assumed that downlink control information (DCI) for the second monitoring is transmitted from a predetermined Enhanced Physical Downlink Control Channel set);
mode 2) the UE determines, according to the received physical layer signaling or common indication information, the downlink receiving state used on the second downlink BWP (Park Paragraph [88], An EPDCCH (Enhanced PDCCH) carries UE-specific signaling.  An EPDCCH is disposed at a PRB (Physical Resource Block) determined in a UE-specific manner.);
mode 3) the UE determines to use the wake-up signal detection state and the PDCCH detection state at the same time (Park Paragraph [21], Preferably, according to the present invention, during a period from when an RLF time due to the first RLM is activated until when a procedure for the mobile terminal to select or reselect other cell is completed, DCI may be received through a Physical Downlink Shared Channel (PDSCH));
mode 4) if the UE receives the physical layer signaling or the common indication information, it uses the mode 2) (Park Paragraph [186], And if the UE receives a PDCCH indicated by its C-RNTI before the contention resolution timer expires, the UE determines that it has won the contention and finishes random access normally.); if the UE does not receive the physical layer signaling and the common indication information it uses the mode 1) or the mode 3), or determines to use the mode 1) or the mode 3) according to the received higher level signaling configuration (Park Paragraph [186], On the other hand, if the UE fails to receive a PDCCH indicated by its C_RNTI before the contention resolution timer expires, the UE determines that it has lost the contention and performs the random access process again or inform a upper layer of the failure).

Regarding claim 18, similar to claim 6, Park teaches mode 1) the UE determines, according to the predefinition by protocol or the higher layer signaling configuration, the downlink receiving state used on the second downlink BWP (Park Paragraph [13], Preferably, according to the present invention, in the case of the second RLM, it may be assumed that downlink control information (DCI) for the second monitoring is transmitted from a predetermined Enhanced Physical Downlink Control Channel set);
mode 2) the UE determines, according to the received physical layer signaling or common indication information, the downlink receiving state used on the second downlink BWP (Park Paragraph [88], An EPDCCH (Enhanced PDCCH) carries UE-specific signaling.  An EPDCCH is disposed at a PRB (Physical Resource Block) determined in a UE-specific manner.);
mode 3) the UE determines to use the wake-up signal detection state and the PDCCH detection state at the same time (Park Paragraph [21], Preferably, according to the present invention, during a period from when an RLF time due to the first RLM is activated until when a procedure for the mobile terminal to select or reselect other cell is completed, DCI may be received through a Physical Downlink Shared Channel (PDSCH));
mode 4) if the UE receives the physical layer signaling or the common indication information, it uses the mode 2) (Park Paragraph [186], And if the UE receives a PDCCH indicated by its C-RNTI before the contention resolution timer expires, the UE determines that it has won the contention and finishes random access normally.); if the UE does not receive the physical layer signaling and the common indication information it uses the mode 1) or the mode 3), or determines to use the mode 1) or the mode 3) according to the received higher level signaling configuration (Park Paragraph [186], On the other hand, if the UE fails to receive a PDCCH indicated by its C_RNTI before the contention resolution timer expires, the UE determines that it has lost the contention and performs the random access process again or inform a upper layer of the failure).

Regarding claim 19, similar to claim 7, Park teaches mode 1) the UE determines, according to the predefinition by protocol or the higher layer signaling configuration, the downlink receiving state used on the second downlink BWP (Park Paragraph [13], Preferably, according to the present invention, in the case of the second RLM, it may be assumed that downlink control information (DCI) for the second monitoring is transmitted from a predetermined Enhanced Physical Downlink Control Channel set);
mode 2) the UE determines, according to the received physical layer signaling or common indication information, the downlink receiving state used on the second downlink BWP (Park Paragraph [88], An EPDCCH (Enhanced PDCCH) carries UE-specific signaling.  An EPDCCH is disposed at a PRB (Physical Resource Block) determined in a UE-specific manner.);
mode 3) the UE determines to use the wake-up signal detection state and the PDCCH detection state at the same time (Park Paragraph [21], Preferably, according to the present invention, during a period from when an RLF time due to the first RLM is activated until when a procedure for the mobile terminal to select or reselect other cell is completed, DCI may be received through a Physical Downlink Shared Channel (PDSCH));
mode 4) if the UE receives the physical layer signaling or the common indication information, it uses the mode 2); (Park Paragraph [186], And if the UE receives a PDCCH indicated by its C-RNTI before the contention resolution timer expires, the UE determines that it has won the contention and finishes random access normally); if the UE does not receive the physical layer signaling and the common indication information it uses the mode 1) or the mode 3), or determines to use the mode 1) or the mode 3) according to the received higher level signaling configuration (Park Paragraph [186], On the other hand, if the UE fails to receive a PDCCH indicated by its C_RNTI before the contention resolution timer expires, the UE determines that it has lost the contention and performs the random access process again or inform a upper layer of the failure.)

Claims 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation (hereinafter Intel) "Remaining details on CORESET and search space".
Regarding claim 8, Intel teaches determining a number of physical downlink control channel detections of each serving cell for the UE that is configured with a plurality of downlink bandwidth parts (BWPs) (Intel Sections 2 and 3, the UE is expected to monitor                         
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            *
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                
                            
                        
                       PDCCH candidates (i.e. physical downlink control channel detections) for DCI formats with different size and                         
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            *
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                
                            
                        
                     non-overlapped CCEs per slot.  One issue is that we have “C-SS (if configured) for the second WA (working assumption), which looks not clearly aligned with the first WA that The UE is not expected to be configured without C-SS on the PCell (PSCell) in the active DL BWP.  It is proposed to remove “(if configured)” and limit the second WA for the PCell (PSCell) in order to avoid any confusion).

Regarding claim 9, Intel teaches the method of claim 8, wherein, if the UE is configured with carrier aggregation (CA) or dual connectivity (DC), a CA or DC capability of the UE supports more than a predetermined number of serving cells and the UE is configured with more than the predetermined number of serving cells, wherein subcarrier spacing configurations of the plurality of downlink BWPs with which the at least one server cell is configured are not exactly identical, the determining of PDCCH detections of each serving cell for the UE comprises (Intel Section 3, If a UE is capable for operation with carrier aggregation with                         
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            >
                            4
                             
                        
                    downlink cells having a same subcarrier spacing, the UE is expected to monitor                        
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            *
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                
                            
                             
                        
                     PDCCH candidates for DCI formats with different size and                         
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            *
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                
                            
                        
                     non-overlapped CCEs per slot):
Setting a maximum number of detections of PDCCHs of different sizes                         
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    µ
                                
                            
                        
                     of the UE in each slot in the active downlink BWP of each serving cell with a subcarrier spacing configuration µ as
                        
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    µ
                                
                            
                            =
                            m
                            i
                            n
                            ⁡
                            {
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            c
                                            e
                                            l
                                            l
                                            s
                                        
                                        
                                            c
                                            a
                                            p
                                        
                                    
                                    *
                                    
                                        
                                            M
                                        
                                        
                                            P
                                            D
                                            C
                                            C
                                            H
                                        
                                        
                                            m
                                            a
                                            x
                                            ,
                                             
                                            s
                                            l
                                            o
                                            t
                                            ,
                                            µ
                                             
                                        
                                    
                                    /
                                    
                                        
                                            N
                                        
                                        
                                            c
                                            e
                                            l
                                            l
                                            s
                                        
                                        
                                            D
                                            L
                                        
                                    
                                     
                                
                            
                        
                    }
And  setting a maximum number of detections of non-overlapping Control Channel Element ‘CCE’                          
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    µ
                                
                            
                        
                     of the UE in each slot in the active downlink bandwidth BWP of each serving cell with the subcarrier spacing configuration µ as
                        
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    µ
                                
                            
                            =
                            m
                            i
                            n
                            ⁡
                            {
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                            ,
                             
                            
                                
                                    
                                        
                                            N
                                        
                                        
                                            c
                                            e
                                            l
                                            l
                                            s
                                        
                                        
                                            c
                                            a
                                            p
                                        
                                    
                                    *
                                    
                                        
                                            C
                                        
                                        
                                            P
                                            D
                                            C
                                            C
                                            H
                                        
                                        
                                            m
                                            a
                                            x
                                            ,
                                             
                                            s
                                            l
                                            o
                                            t
                                            ,
                                            µ
                                             
                                        
                                    
                                    /
                                    
                                        
                                            N
                                        
                                        
                                            c
                                            e
                                            l
                                            l
                                            s
                                        
                                        
                                            D
                                            L
                                        
                                    
                                     
                                
                            
                        
                    }
where                         
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                        
                     represents a maximum number of PDCCHs of different sizes detected in each slot of each serving cell with the subcarrier spacing configuration, µ,                         
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                        
                     represents a maximum number of non-overlapping CCEs detected in each slot of each serving cell with the subcarrier spacing configuration, µ,                         
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    c
                                    a
                                    p
                                
                            
                        
                     represents a number of serving cells for which the PDCCHs can be detected by the UE, which is indicated by a parameter,                         
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                        
                     represents a number of serving cells with the subcarrier spacing configuration , µ which are configured for the UE, and                         
                            
                                
                                    …
                                
                            
                        
                      represents a flooring operation; 
and determining the number of detections of PDCCHs of each serving cell for the UE by considering both the maximum number of detections of PDCCHs                         
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    µ
                                
                            
                        
                     and the maximum number of detections of CCEs                         
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    µ
                                
                            
                        
                    .
(Intel Section 3, Interpretation 2, the UE is not required to support more than                          
                            
                                
                                    m
                                    i
                                    n
                                    (
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    c
                                    a
                                    p
                                
                            
                            ,
                            m
                            )
                            *
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                
                            
                        
                      BDs and                         
                            
                                
                                    m
                                    i
                                    n
                                    (
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    c
                                    a
                                    p
                                
                            
                            ,
                            m
                            )
                            *
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                
                            
                        
                     CCEs for channel estimation when configured with ‘m’ DL CCs, where                         
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    
                                        
                                            max
                                        
                                        ⁡
                                        
                                            s
                                            l
                                            o
                                            t
                                        
                                    
                                
                            
                        
                     are the max number of BDs and CCEs respectively defined for PDCCH monitoring for the single DL CC case – implying that UE implementations with a per-carrier partitioning of resources may be supported.)

Regarding claim 12, Intel teaches The method of claim 8, wherein, if the UE is configured with carrier aggregation (CA) or dual connectivity (DC), a CA or DC capability of the UE supports up to a predetermined number of serving cells, and the UE is configured with the predetermined number of serving cells or less, wherein subcarrier spacing configurations of the plurality of downlink BWPs with which the at least one serving cell is configured are not exactly identical, the determining the number of PDCCH detections of each serving cell for the UE comprises: 
determining a maximum number of detections of PDCCHs of different sizes                         
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                        
                     and a maximum number of detections of non-overlapping CCEs                         
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                        
                     of the UE in each slot in the active downlink BWP of each serving cell with a subcarrier spacing configuration µ respectively, according to a predetermined correspondence between the subcarrier spacing configuration µ of each serving cell and a maximum number of PDCCHs of different sizes                         
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                        
                     detected in each slot of each serving cell, and a maximum number of non-overlapping CCEs                         
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                        
                     detected in each slot of each serving cell; 
and determining the number of PDCCH detections of each serving cell for the UE by considering both the maximum number of detections of PDCCHs                         
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                        
                     and the maximum number of detections of CCEs                         
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                    ,
                                    µ
                                     
                                
                            
                        
                     (Section 3 – Start of Text Proposal for TS38.213, v15.1.0 – If a UE is capable for operation with carrier aggregation with                         
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            ≤
                            4
                        
                     downlink cells havinga  same subcarrier spacing, the UE is expected to monitor                         
                            m
                            i
                            n
                            ⁡
                            (
                            m
                            ,
                        
                                             
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            )
                            *
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     PDCCH candidates for DCI formats with different size and                         
                            m
                            i
                            n
                            ⁡
                            (
                            m
                            ,
                        
                                             
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            )
                            *
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     non-overlapped CCEs per slot, where m is the number of downlink cells configured to the UE. If a UE is capable for operation with carrier aggregation with                         
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            ˃
                            4
                        
                     downlink cells having a  same subcarrier spacing, the UE indicates through pdcch-BlindDetectionCA a capability to monitor                         
                            m
                            i
                            n
                            ⁡
                            (
                            m
                            ,
                        
                                             
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            )
                            *
                            
                                
                                    M
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     PDCCH candidates for DCI formats with different size and                         
                            m
                            i
                            n
                            ⁡
                            (
                            m
                            ,
                        
                                             
                            
                                
                                    N
                                
                                
                                    c
                                    e
                                    l
                                    l
                                    s
                                
                                
                                    D
                                    L
                                
                            
                            )
                            *
                            
                                
                                    C
                                
                                
                                    P
                                    D
                                    C
                                    C
                                    H
                                
                                
                                    m
                                    a
                                    x
                                    ,
                                     
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     non-overlapped CCEs per slot, where m is the number of downlink cells configured to the UE.) 

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record fail to disclose, alone or in any reasonable combination, as required by this dependent claim.
The examiner notes the above limitations are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.
Claim 11 would be allowable because it is dependent on claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL ABOYME whose telephone number is (571)272-2566. The examiner can normally be reached Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justin Mikowski can be reached on 571-272-8525. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 4184          

/DIANE L LO/Primary Examiner, Art Unit 2466